889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard MADKINS, Plaintiff-Appellant,v.Lucy SIMPSON;  John Beckner;  Miller Cpl.;  Hardy, CO-1,Defendants-Appellees.
No. 89-5279.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1989.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, an inmate at Fort Pillow [Tennessee] State Prison and Farm, brought a civil rights action under 42 U.S.C. Sec. 1983 against four corrections officers.  The district court ultimately granted summary judgment for defendants and this appeal followed.  The parties have briefed the issues, plaintiff proceeding in his own behalf.


4
Upon consideration, we find ample support in the record for the district court's decision.  Plaintiff's claims focus on the confiscation of his identification card on May 31, 1986 by defendant Hardy and the ensuing consequences.  Plaintiff contends that he was thereafter unable to receive visitors or patronize the prison commissary.  These claims are directly refuted by prison records.  Plaintiff also claims that he was harassed by guards asking to see his identification, yet this conduct is clearly within the province of Tennessee prison guards.  Plaintiff's contention that he was given a disciplinary write-up for not having valid identification on July 11, 1986, is entirely consistent with prison regulations and was the result of his unexplained failure to procure a new identification card in the preceding five-week period.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard F. Suhrheinrich, U.S. District Judge for the Eastern District of Michigan, sitting by designation